Case 2:21-cv-00027-TC-CMR Document 24 Filed 05/30/21 PageID.124 Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF UTAH

 JENNIFER MOORE, individually and on behalf of all   CLASS ACTION
 others similarly situated,
                                                     CASE NO. 2:21-cv-00027-TC
       Plaintiff,
                                                     JURY TRIAL DEMANDED
 vs.

 JOHN C. HEATH, ATTORNEY AT LAW, PLLC
 d/b/a LEXINGTON LAW FIRM,

   Defendant.
 _____________________________________________/




                         PLAINTIFF’S RESPONSE IN OPPOSITION TO
                    DEFENDANT’S MOTION TO STRIKE CLASS ALLEGATIONS
Case 2:21-cv-00027-TC-CMR Document 24 Filed 05/30/21 PageID.125 Page 2 of 12




         Plaintiff Jennifer Moore hereby responds in opposition to Defendant John C. Heath, Attorney

at Law, PLLC d/b/a Lexington Law Firm’s Motion to Strike Class Allegations (“Mot.” or “Motion”),

[DE 20], and states:

    I.       INTRODUCTION

         As demonstrated by Plaintiff in her First Amended Class Action Complaint, Defendant is a

serial violator of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”). Unable

to dispute Plaintiff’s claims, Defendant seeks the drastic remedy of striking Plaintiff’s pleading based

on a flawed constitutional challenge1 that has been rejected by the majority of courts that have analyzed

the issue. Indeed, only two courts have adopted Defendant’s “argument that the severability of the

government debt exception is not retroactive so the entire statutory restriction was invalid during the

time that the amendment was in effect.” LaGuardia v. Designer Brands, Inc., No. 2:20-cv-2311, 2021

U.S. Dist. LEXIS 97396, at *5 (S.D. Ohio May 24, 2021) (citing Lindenbaum v. Realgy, LLC, 497

F.Supp.3d 290 (N.D. Ohio 2020), appeal filed, No. 20-4252 (6th Cir. 2020); Creasy v. Charter

Commc'ns, Inc., 489 F. Supp. 3d 499, 508 (E.D. La. 2020)).

         A third court, the Middle District of Florida, initially concluded the same in Hussain v.
         Sullivan Buick-Cadillac-GMC Truck, Inc., No. 5:20-cv-38-Oc-30PRL, 2020 U.S. Dist.
         LEXIS 236577, at *8 (M.D. Fla. 2020), but a few months later, Judge Moody departed
         from his earlier opinion, noting that “since the Court's Order in Hussain, every court
         faced with this same issue has concluded that a plaintiff may continue to bring §
         227(b) claims post-AAPC.”

LaGuardia, 2021 U.S. Dist. LEXIS 97396, at *5 (quoting Boisvert v. Carnival Corp., No. 8:20-CV-

2076-30SPF, 2021 U.S. Dist. LEXIS 47397, 2021 WL 1329079, * 2 (M.D. Fla. 2021)).

         “On the other hand, the better jurisprudence…is the conclusion reached by all other courts to

consider the issue — that the other, constitutional restrictions contained in the TCPA continue to be


1
  On May 30, 2021, the undersigned notified counsel for Defendant of their failure to comply with
Federal Rule of Civil Procedure 5.1, which requires Defendant to notify the Court of a constitutional
challenge so that the Court can certify the challenge and provide notice to the Government.
                                                    1
Case 2:21-cv-00027-TC-CMR Document 24 Filed 05/30/21 PageID.126 Page 3 of 12




enforceable for the time period of 2015 to 2020.” LaGuardia, 2021 U.S. Dist. LEXIS 97396, at *5

(citing Less v. Quest Diagnostics, Inc., No. 3:20 CV 2546, 2021 U.S. Dist. LEXIS 14320, 2021 WL

266548 (N.D. Ohio Jan. 26, 2021); Moody v. Synchrony Bank, No. 5:20-CV-61 (MTT), 2021 U.S. Dist.

LEXIS 57853, 2021 WL 1153036 (M.D. Ga. Mar. 26, 2021); AAbramson v. Fed. Ins. Co., Case No.

8:19-cv-02523-TPB-AAS, 2020 U.S. Dist. LEXIS 232937, 2020 WL 7318953, at *2 (M.D. Fla. Dec.

11, 2020); Buchanan v. Sullivan, No. 8:20-CV-301, 2020 U.S. Dist. LEXIS 202519, 2020 WL

6381563, at *3 (D. Neb. Oct. 30, 2020); Schmidt v. AmerAssist A/R Sols. Inc., No. CV-20-00230-PHX-

DWL, 2020 U.S. Dist. LEXIS 193358, 2020 WL 6135181, at *4 n.2 (D. Ariz. Oct. 19, 2020); Komaiko

v. Baker Techs., Inc., No. 19-cv-03795-DMR, 2020 U.S. Dist. LEXIS 143953, 2020 WL 5104041, at

*2 (N.D. Cal. Aug. 11, 2020); Burton v. Fundmerica, Inc., No. 8:19-CV-119, 2020 U.S. Dist. LEXIS

139299, 2020 WL 4504303, at *1 n.2 (D. Neb. Aug. 5, 2020)); see also Massaro v. Beyond Meat, Inc.,

No. 320CV00510AJBMSB, 2021 U.S. Dist. LEXIS 46980, 2021 WL 948805 (S.D. Cal. Mar. 12,

2021); Miles v. Medicredit, Inc., No. 4:20-CV-01186 JAR, 2021 U.S. Dist. LEXIS 55482, 2021 WL

1060105 (E.D. Mo. Mar. 18, 2021); Stephen v. Rite Aid Corp., No. CV 20-5601-MWF (PDX), 2021

U.S. Dist. LEXIS 68157, 2021 WL 1255423 (C.D. Cal. Feb. 2, 2021); McCurley v. Royal Sea Cruises,

Inc., No. 17-cv-00986-BAS-AGS, 2021 U.S. Dist. LEXIS 16403 (S.D. Cal. Jan. 28, 2021); Bonkuri v.

Grand Caribbean Cruises, Inc., No. 0:20-CV-60638-WPD, 2021 U.S. Dist. LEXIS 30940, 2021 WL

612212 (S.D. Fla. Jan. 19, 2021); Rieker v. Nat'l Car Cure, LLC, No. 3:20CV5901-TKW-HTC, 2021

U.S. Dist. LEXIS 9133, 2021 WL 210841 (N.D. Fla. Jan. 5, 2021); Trujillo v. Free Energy Sav. Co.,

LLC, No. 5:19-CV-02072-MCS-SP, 2020 U.S. Dist. LEXIS 239730, 2020 WL 7768722 (C.D. Cal.

Dec. 21, 2020); Shen v. Tricolor Cal. Auto Grp., LLC, No. CV 20-7419 PA (AGRX), 2020 U.S. Dist.

LEXIS 237582, 2020 WL 7705888 (C.D. Cal. Dec. 17, 2020).




                                                2
Case 2:21-cv-00027-TC-CMR Document 24 Filed 05/30/21 PageID.127 Page 4 of 12




          Defendant’s position – that class members who received Defendant’s robocalls prior to

July 6, 2020 “have no viable claim[,]” Mot. at 6 – is wrong and should be rejected by this Court.

Defendant’s interpretation and application of Barr v. Am. Ass’n of Pol. Consultants, 140 S. Ct. 2335,

2351 (2020) (“AAPC”) finds no support in the opinion itself, the Supreme Court’s severability

principles, or common sense. This Court should thus deny Defendant’s Motion and allow all individuals

who were harmed by Defendant’s refusal to comply with the TCPA to pursue their claims.

    II.       ARGUMENT AND MEMORANDUM OF LAW

          Defendants seek to “ride a discrete constitutional flaw in [the TCPA] to take down the whole,

otherwise constitutional statute.” AAPC, 140 S. Ct. at 2351 (2020). In AAPC, the Supreme Court held

that the 2015 government-debt exception to the TCPA’s autodialer ban was unconstitutional: “Six

Members of the Court today conclude that Congress has impermissibly favored debt-collection speech

over political and other speech, in violation of the First Amendment.” AAPC, 140 S. Ct. at 2343

(plurality opinion).     “Applying traditional severability principles, seven Members of the Court

conclude[d] that the entire 1991 robocall restriction should not be invalidated, but rather that the 2015

government-debt exception must be invalidated and severed from the remainder of the statute.” Id. at

2343. Three of these seven Justices—Justices Breyer, Ginsburg, and Kagan—did not believe that the

government debt exemption was unconstitutional at all. Id. at 2357-63 (2020). But, because “[a]

majority of the Court, however, has concluded the contrary. […] I agree with Justice Kavanaugh’s

conclusion that the provision is severable.” AAPC, 140 S. Ct. at 2363 (Breyer, J. dissenting in part). It

would no doubt be a surprise to these three Justices that their concurrence is being used in an attempt to

invalidate a law which they never thought was unconstitutional in the first place.

          In regards to the practical effect of the Supreme Court’s decision, Justice Kavanaugh, in Part III

of his plurality opinion — which dealt with severance — explained that,



                                                      3
Case 2:21-cv-00027-TC-CMR Document 24 Filed 05/30/21 PageID.128 Page 5 of 12




        As the Government acknowledges, although our decision means the end of the
        government-debt exception, no one should be penalized or held liable for making
        robocalls to collect government debt after the effective date of the 2015 government-
        debt exception and before the entry of final judgment by the District Court on remand
        in this case, or such date that the lower courts determine is appropriate. See Reply Brief
        24. On the other side of the ledger, our decision today does not negate the liability
        of parties who made robocalls covered by the robocall restriction.

AAPC, 140 S. Ct. at 2355 n.12 (emphasis added). As discussed in detail below, this holding aligned

with how lower courts applied severance of the government-debt exception prior to the AAPC decision.

See, e.g., Sliwa v. Bright House Networks, LLC, No. 2:16-cv-235-FtM-29MRM, 2018 U.S. Dist.

LEXIS 52509, at *15 (M.D. Fla. Mar. 29, 2018) (“Bright House is not entitled to a judgment on those

claims, since — in light of the severability of the Government-Debt Exception — a finding that the

anti-robocall provision is unconstitutional would have no effect on Bright House's exposure to liability

under the TCPA.”). Only two Justices did not believe severance was the appropriate remedy: Justice

Gorsuch and Justice Thomas.

    A. AAPC did not Hold That the TCPA’s Robocall ban was Unconstitutional.

        Defendant argues that AAPC can only be read as holding that section 227(b)(1)(A)(iii) of the

TCPA was unconstitutional between 2015 (when the government-debt exception was passed) and July

6, 2020 (when the Supreme Court issued its opinion in AAPC). Defendant relies on two outlier non-

binding district court decisions2 that interpreted AAPC in that manner. See Mot. at 5 (citing Creasy v.

Charter Communs., Inc., 2020 U.S. Dist. LEXIS 177798 (E.D. La. Sept. 28, 2020) and Lidenbaum v.

Realgy, LLC, No. 1:19 CV 2862 (N.D. Ohio Oct. 29, 2020)). For the reasons discussed below, this

Court should interpret AAPC as it was written, decline to follow Lidenbaum and Creasy, and deny the

Motion.




2
 As noted above, in the third case cited by Defendant (Sullivan), Judge Moody subsequently reversed
his holding.
                                                    4
Case 2:21-cv-00027-TC-CMR Document 24 Filed 05/30/21 PageID.129 Page 6 of 12




        The first flaw with Defendant’s argument and reasoning—a fault shared by the Creasy and

Lidenbaum opinions—is its conclusion that the Supreme Court’s decision in AAPC held that all of

section 227(b)(1)(A)(iii) was unconstitutional. See Mot. at 1; see also Creasy, 2020 WL 5761117 at

*13 (“the entirety of the pre-severance version of § 227(b)(1)(A)(iii) is void because it itself was

repugnant to the Constitution.”) (emphasis in original); Lidenbaum, 2020 U.S. Dist. LEXIS 201572, at

*2 (“In AAPC, the Supreme Court held that 47 U.S.C. § 227(b)(1)(A)(iii) violated the Constitution...”).

        But the Supreme Court held the exact opposite: “we disagree with plaintiffs’ broader initial

argument for holding the entire 1991 robocall restriction unconstitutional.” AAPC, 140 S. Ct. at

2348-49 (emphasis added); see also id. at 2355 (“A generally applicable robocall restriction would be

permissible under the First Amendment.”). Indeed, the Supreme Court granted certiorari to determine,

“[w]hether the government-debt exception to the TCPA's automated-call restriction violates the First

Amendment, and whether the proper remedy for any constitutional violation is to sever the exception

from the remainder of the statute.” Brief of Petitioners, Barr v. AAPC, 140 S. Ct. 812 (No. 19-631),

2020 WL 1062397, at *1 (Feb. 24, 2019) (emphasis supplied).

        Defendant’s argument is the very argument the AAPC plaintiffs presented, and which the

Supreme Court rejected in Part III of Justice Kavanaugh’s opinion: “Before we apply ordinary

severability principles, we must address plaintiffs’ broader initial argument for why the entire 1991

robocall restriction is unconstitutional.” Id., 140 S. Ct. at 2348. The AAPC plaintiffs argued that the

addition of the government-debt exemption proved that Congress did not have a genuine concern in

consumer’s privacy that justified the remainder of the prohibition. Id. at 2348. The Supreme Court

analyzed this argument and concluded that “we disagree with plaintiffs’ broader initial argument for

holding the entire 1991 robocall restriction unconstitutional.” Id. at 2349.




                                                    5
Case 2:21-cv-00027-TC-CMR Document 24 Filed 05/30/21 PageID.130 Page 7 of 12




        The Supreme Court then analyzed the AAPC plaintiffs’ argument that it should not apply

severance and instead invalidate the entire provision. Id. at 2349. In addressing that argument, the

Supreme Court reiterated its severability precedent which holds “that an unconstitutional statutory

amendment ‘is a nullity’ and ‘void’ when enacted, and for that reason has no effect on the original

statute.” Id. at 2353 (plurality opinion) (quoting Frost v. Corporation Comm’n of Okla., 278 U. S. 515,

526-527 (1929)) (emphasis supplied). In other words, the Supreme Court held that the government-

debt exemption itself was unconstitutional and, consequently, simply a nullity that had no effect on

section 227(b)(1)(A)(iii) of the TCPA. See id. at 2354 (“the text of the Communications Act’s

severability clause requires that the Court sever the 2015 government-debt exception from the

remainder of the statute.”). Consistent with this holding and reasoning, the Supreme Court affirmed the

judgment of the Fourth Circuit. Id. at 2356. That judgment held that “severance of the debt-collection

exemption will not undermine the automated call ban.” Am. Ass’n of Political Consultants, Inc. v.

Fed. Commc’ns Comm’n, 923 F.3d 159, 170 (4th Cir. 2019) (emphasis supplied).

        Thus, contrary to Defendant’s assertions, the Supreme Court did not hold that the TCPA’s entire

autodialer provision was unconstitutional; it held that the government-debt exemption was

unconstitutional. Indeed, in rejecting the very argument Defendant makes, the Supreme Court noted

that,

        Put in common parlance, the tail (one unconstitutional provision) does not wag the dog
        (the rest of the codified statute or the Act as passed by Congress). Constitutional
        litigation is not a game of gotcha against Congress, where litigants can ride a discrete
        constitutional flaw in a statute to take down the whole, otherwise constitutional statute.

AAPC, 140 S. Ct. at 235.




                                                    6
Case 2:21-cv-00027-TC-CMR Document 24 Filed 05/30/21 PageID.131 Page 8 of 12




    B. The Supreme Court’s Severability Principles Mandate a Finding of Retroactive
       Application.

           The Supreme Court’s severability precedent independently leads to the same result as that

announced by Justice Kavanaugh in AAPC. In fact, numerous courts’ pre-AAPC application of severance

to the exact issue in AAPC prove that this is true. As the Supreme Court has held for over a century:

           Generally speaking, when confronting a constitutional flaw in a statute, we try to limit
           the solution to the problem. We prefer, for example, to enjoin only the unconstitutional
           applications of a statute while leaving other applications in force, or to sever its
           problematic portions while leaving the remainder intact.

Ayotte v. Planned Parenthood of Northern New England, 546 U.S. 320, 328-329 (2006) (internal

citations omitted); see also id. at 329 (“[T]he ‘normal rule’ is that partial, rather than facial, invalidation

is the required course, such that a statute may be declared invalid to the extent that it reaches too far, but

otherwise left intact.” (internal quotations omitted)); Frost, 278 U.S. at 526- 27 (“Without an express

repeal, a different Legislature undertook to create an exception, but, since that body sought to express

its will by an amendment which, being unconstitutional, is a nullity and, therefore, powerless to work

any change in the existing statute, that statute must stand as the only valid expression of the legislative

intent.”); Dorchy v. State of Kansas, 264 U.S. 286, 289-90 (1924) (“A statute bad in part is not

necessarily void in its entirety.”); Loeb v. Trustees of Columbia Township, 179 U.S. 472, 490 (1900)

(“[O]ne section of a statute may be repugnant to the Constitution without rendering the whole act

void.”).

           The Supreme Court’s explanation of the consequences of its severance of the government-

debt exception is in line with the well-established principle that severability determinations are

interpretations of federal law that must apply retroactively to all pending cases. “When [the

Supreme Court] applies a rule of federal law to the parties before it, that rule is the controlling

interpretation of federal law and must be given full retroactive effect in all cases still open on direct

review and as to all events, regardless of whether such events predate or postdate [the Court’s]
                                                      7
Case 2:21-cv-00027-TC-CMR Document 24 Filed 05/30/21 PageID.132 Page 9 of 12




announcement of the rule.” Harper v. Va. Dep’t of Taxation, 509 U.S. 86, 97 (1993). The Supreme

Court has “prohibit[ed] the erection of selective temporal barriers to the application of federal law”

because “the substantive law” should not “‘shift and spring’ according to ‘the particular equities

of [individual parties’] claims’ of actual reliance on an old rule and of harm from a retroactive

application of the new rule.” Id. (alterations in original) (citation omitted).

        The Harper retroactivity rule is grounded in the idea that courts have no “constitutional

authority … to disregard current law or to treat similarly situated litigants differently.” Id. (citation

omitted). Moreover, the Court’s severability holding in AAPC was not just a matter of statutory

construction, it was also a remedy for a constitutional violation. In Harper, the Supreme Court

stated that “both the common law and our own decisions have recognized a general rule of

retrospective effect for the constitutional decisions of this Court.” 509 U.S. at 94 (internal

quotation marks and brackets omitted).

        In Eberle v. People of State of Michigan, 232 U.S. 700 (1914) – which was quoted by the

Supreme Court in AAPC in its discussion of severance3 – a Michigan “local option law” made it

unlawful “to manufacture or sell malt, vinous, spirituous, or intoxicating liquors in any county

where a majority of the electors vote in favor of prohibition.” Id. at 702. Through amendments

passed 10 and 13 years, respectively, after the original law, “it was further provided that the act

should not be construed to ‘prohibit the sale of wine or cider made from home-grown fruit in

quantities of not less than 5 gallons, nor . . . to prohibit the manufacture of wine or cider, nor . . .

to prohibit the sale at wholesale of wine or cider manufactured in said [dry] county to parties who

reside outside of said county.’” Id. at 703. The defendants, who had been prosecuted under the law


3
 “For example, in Eberle v. Michigan, the Court held that ‘discriminatory wine-and-cider amendments’
added in 1899 and 1903 were severable from the underlying 1889 state law generally prohibiting the
manufacture of alcohol.” AAPC, 2353 (quoting 232 U. S. 700, 704-705 (1914)).


                                                   8
Case 2:21-cv-00027-TC-CMR Document 24 Filed 05/30/21 PageID.133 Page 10 of 12




 for manufacturing beer, argued, inter alia, that their prosecution was unconstitutional on equal

 treatment grounds because of the amendment permitting the sale of wine and cider, id. at 703-04,

 essentially the same reasoning Defendant here advances to argue that it cannot be held liable for

 its TCPA violations. In rejecting the argument, the Supreme Court held: “On the other hand in the

 case at bar the original Local Option Law of 1889 had been held to be constitutional as a whole,

 and its validity could not be impaired by the subsequent adoption of what were in form

 amendments but, in legal effect, were mere nullities.” Id. at 705. Justice Kavanaugh’s holding

 illustrates this maxim: the violation of a validly enacted statute is not excused by the invalidity of

 an unrelated and severable amendment. This is particularly true when the invalid provision is an

 amendment added years after the original law took force, as is the case with the government-debt

 exemption.

        The Supreme Court’s decision in National Federation of Independent Business v. Sebelius, 567

 U.S. 519 (2012) is also instructive. In Sebelius, the Supreme Court held that a provision of the

 Affordable Care Act that permitted the Secretary of Health and Human Services to “withhold all further

 [Medicaid] payments … to the state if she determines that the State is out of compliance with any

 Medicaid requirement” was unconstitutional. Sebelius, 567 U.S. at 585 (emphasis and internal

 quotations removed). The Supreme Court cured this unconstitutional provision by severing it from the

 statute, rather than striking down the entire Affordable Care Act. Id. at 588 (“The remedy for that

 constitutional violation is to preclude the Federal Government from imposing such a sanction. That

 remedy does not require striking down other portions of the Affordable Care Act.”). In so ruling, the

 Supreme Court did not hold that the Affordable Care Act was unconstitutional prior to severing this

 provision. In fact, the Supreme Court explicitly stated that “[t]oday’s holding does not affect the

 continued application of § 1396c to the existing Medicaid program.” Id. at 586.



                                                   9
Case 2:21-cv-00027-TC-CMR Document 24 Filed 05/30/21 PageID.134 Page 11 of 12




         So too here. In AAPC, the Supreme Court invalidated a narrow exception to the automated dialer

 ban for government debt collectors. AAPC, 140 S. Ct. at 2356 (“We hold that the 2015 government-

 debt exception added an unconstitutional exception to the law.”). The Supreme Court “cure[d] that

 constitutional violation by invalidating the 2015 government-debt exception and severing it from the

 remainder of the statute.” Id.; see also id. at 2355 (“The government-debt exception is a relatively

 narrow exception to the broad robocall restriction, and severing the government-debt exception does

 not raise any other constitutional problems.”). As in Sebelius, the Supreme Court followed and did not

 hold that the narrow exception rendered the entire autodialer ban unconstitutional. Id. (“In short, the

 correct result in this case is to sever the 2015 government-debt exception and leave in place the

 longstanding robocall restriction.”).

         Thus, when the Supreme Court severs a portion of a law and leaves the rest in place, it only

 declares the severed portion unconstitutional. It does not hold that the remainder of the law was

 unconstitutional while the severed portion was in place. When the Supreme Court has undone a prior

 act or conviction, it is because the entire law, and not a mere portion, was unconstitutional. Thus, when

 the Supreme Court struck down the narrow government debt collector exception in AAPC, it did not

 hold that the autodialer ban had been unconstitutional while the exception was in place. To ensure this

 decision was not interpreted otherwise, the Supreme Court explicitly clarified its “decision today does

 not negate the liability of parties who made robocalls covered by the robocall restriction.” AAPC, 140

 S. Ct. at 2355 n.12.

         Having failed to advance any legitimate basis to strike Plaintiff’s First Amended Class Action

 Complaint, Defendant’s Motion should be denied.




                                                    10
Case 2:21-cv-00027-TC-CMR Document 24 Filed 05/30/21 PageID.135 Page 12 of 12




        WHEREFORE, Plaintiff Jennifer Moore, respectfully requests an order denying

 Defendant’s Motion to Strike Class Allegations, and for such other relief deemed appropriate by

 the Court.



 Dated: May 30, 2021

                                                    Respectfully Submitted,

                                            By:     HIRALDO P.A.


                                                    /s/ Manuel S. Hiraldo
                                                    Manuel Hiraldo, Esq.
                                                    Florida Bar No. 030380
                                                    401 E. Las Olas Blvd., Suite 1400
                                                    Fort Lauderdale, FL 33301
                                                    mhiraldo@hiraldolaw.com
                                                    Telephone: 954-400-4713




                                               11
